John E. Jennings, Chief Judge. Tony Plante hurt his right knee at work on September 12, 1988. He was ultimately treated by Dr. James Arnold, an orthopedic surgeon, who diagnosed a tear of the anterior cruciate ligament. On November 11, 1988, Dr. Arnold performed a “McIntosh repair,” an orthoscopic surgical procedure. On April 10, 1989, Dr. Arnold released Mr. Plante to return to work with no restrictions. Because there is a 20% failure rate with the McIntosh repair, Dr. Arnold instructed Plante to return periodically to his office for “evaluation and laxity testing” for the next five years. Mr. Plante returned to Dr. Arnold’s office on September 26, 1989, and July 26, 1990. He did not see Dr. Arnold on either occasion and the office notes designate these as “research visits.” The claimant returned again to Dr. Arnold’s office on July 22, 1991, for testing and evaluation. He was seen by Dr. Arnold on July 25, 1991, at which time it was determined that the McIntosh repair had failed and a synthetic ligament replacement was recommended. The Commission found that the last bill received by respondents was paid on April 21, 1989; that no other bills were received from Dr. Arnold’s office until July of 1991; and that the respondent was unaware that the claimant had been instructed to return periodically to Dr. Arnold’s office. This claim for additional compensation was filed on September 11, 1991. Before the Commission, the respondent contended that the statute of limitations had run. The claimant argued that the claim was not barred because medical services were “furnished” on September 26, 1989, and July 26, 1990. The Commission held the claim was barred and we agree. Arkansas Code Annotated section ll-9-702(b) (Supp. 1993) provides, in part: In cases where any compensation, including disability or medical, has been paid on account of injury, a claim for additional compensation shall be barred unless filed with the Commission within one (1) year from the date of the last payment of compensation, or two (2) years from the date of the injury, whichever is greater. The supreme court has held that the furnishing of medical services constitutes payment of compensation in the context of this statute, and that such “payment” suspends the running of the time for filing a claim for compensation. Heflin v. Pepsi Cola Bottling Co., 244 Ark. 195, 424 S.W.2d 365 (1968); Reynolds Metal Co. v. Brumley, 226 Ark. 388, 290 S.W.2d 211 (1956); Ragon v. Great American Indem. Co., 224 Ark. 387, 273 S.W.2d 524 (1954). See also Cheshire v. Foam Molding Co., 37 Ark. App. 78, 822 S.W.2d 412 (1992).  In holding that the claim here was barred by the statute of limitations the Commission relied, correctly we think, on McFall v. United States Tobacco Co., 246 Ark. 43, 436 S.W.2d 838 (1969). There, the supreme court said: The appellant is correct in his statement that we are committed to the rule under Reynolds Metal Co. v. Brumley, 226 Ark. 388, 290 S.W.2d 211, “that where an employer furnishes an injured employee medical services, this constitutes a payment of compensation or a waiver which suspends the running of the time for filing a claim for compensation.” The keystone to this rule is the two words “employer furnishes.” We have never held that medical services furnished by anyone other than the employer or his compensation insurance carrier, constitute payment of compensation or a waiver which suspends the running of the time for filing a claim for compensation. We are unable to see how an employer could furnish medical treatment without knowing, and without reason to know, that he is doing so.  The supreme court has also held that it is not the carrier’s responsibility to find out whether medical treatments are continuing, but is rather the claimant’s burden to act within the time allowed. Superior Federal Sav. & Loan Ass’n v. Shelby, 265 Ark. 599, 580 S.W.2d 201 (1979).  In the case at bar there is no contention that the respondent was aware of the claimant’s visits to the doctor’s office after April of 1989, nor was there any evidence that the respondent was aware that the doctor had instructed the claimant to return for periodic evaluation. The respondent therefore did not “furnish” any medical services after April of 1989, and the decision of the Commission holding the claim barred by the statute of limitations must be affirmed. Affirmed. Robbins, J., concurs. Cooper and Mayfield, JJ., dissent.